DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination (RCE) filed on 9/8/2022. Claims 1-2, 5-6, 9-11,13-15,17 and 19-20 are pending in the case. Claims 1, 14 and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. (US 2013/0328787 A1) in view of Jaeger (US 2005/0068290 A1) and Lund (US 7960965 B2), Iijima et al. (US 2009/0251489 A1, hereinafter Iijima), and Agrawal et al. (US 20180315169 A1, hereinafter Agrawal).

As to independent claim 1, Stearns discloses a measurement device (the instrument includes oscilloscope, paragraph 0012), comprising: 
a touchscreen (“The instrument includes…a touch-enabled display” paragraph 0007);
wherein the touchscreen is configured to display a graphical representation of a measurement signal in a display area of the touchscreen (Fig. 1, oscilloscope that is displaying a waveform 14 that is input to the oscilloscope, paragraph 0023);
wherein the touchscreen is configured to detect a first and a second touch input (Fig. 1 detect first and second user's finger 21);
wherein the touchscreen is configured to display a line element in the display area upon detecting the first touch input (“re-display the trigger lines by touching the corresponding marker on the vertical axis” paragraph 0025); and
wherein the touchscreen is configured to change the position of the displayed line element in the display area based on the second touch input (“moving that marker or moving the trigger level line that re-appears when the marker is touched” paragraph 0025, Fig. 1);
wherein the second touch input comprises a pressing and dragging gesture starting at a position of the displayed line element on the display area, wherein the touchscreen is configured to change the position of the displayed line element based on an endpoint of the pressing and dragging gesture in the display area (“the present invention provides its advantages can be more easily understood in the context of an oscilloscope in which the display screen is a touch-enabled screen” paragraph 0020; “moving that marker or moving the trigger level line that re-appears when the marker is touched” paragraph 0025, Fig. 1- finger 21 press and move line 24 up or down to change the position of the line). 
Stearns does not appear to expressly teach at least one measurement port, which is configured to receive a measurement signal from an external device-under-test; 
wherein the touchscreen is configured to display grid lines in the display area, wherein the touchscreen is configured to shift the line element onto the closest grid line after changing the position of the line element, thereby snapping the line element onto the grid line which is closes to the endpoint of the pressing and dragging gesture;
wherein the touchscreen is configured to detect a third touch input, wherein the touchscreen is configured to change a shape of the displayed line element based on the third touch input; 
wherein the touchscreen is configured to change the shape of the line element from a straight line to a curved line by shifting a section of the line element on which the double-tap was performed to the location of the endpoint of the dragging gesture, 
wherein the third touch input comprises a double-tap at a position of the line element and a dragging gesture, wherein the second tap of the double-tap is a pressing on the touchscreen, which is maintained during the dragging, wherein the dragging gesture is performed in a vertical direction; and
wherein the touchscreen is configured to change the shape of the displayed line element based on an endpoint of the double-tap and dragging gesture in the display area.

Jaeger teaches wherein the touchscreen is configured to display grid lines in the display area (grid 10 in Fig. 1), wherein the touchscreen is configured to shift the line element onto the closest grid line after changing the position of the line element, thereby snapping the line element onto the grid line which is closest to the endpoint of the pressing and dragging gesture (“The "snap to grid" option of the overall grid 10 can be made active by activating the "snap to grid" entry 24 of the Info Canvas object 18.  When this option is active, a graphic object can be snapped to a horizontal or vertical 
grid line or a grid vertex of the overall grid 10.” paragraph 0049, 0059, FIG. 7B illustrates the start object 70 after the star object has been released from the location shown in FIG. 7A and snapped to the grid line).
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise wherein the touchscreen is configured to display grid lines in the display area, wherein the touchscreen is configured to shift the line element onto the closest grid line after changing the position of the line element, thereby snapping the line element onto the grid line which is closes to the endpoint of the pressing and dragging gesture. One would have been motivated to make such a combination to move the object smoothly across the grid, which presents a natural movement for the object being dragged.
Lund teaches at least one measurement port, which is configured to receive a measurement signal from an external device-under-test (The multimeter further includes measurement terminals 12 to which test leads (not illustrated) connect for coupling the measurement terminals 12 to a device under test, Fig. 2, Fig. 5a)
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise at least one measurement port, which is configured to receive a measurement signal from an external device-under-test. One would have been motivated to make such a combination for communicating through a wireless interface. 
Iijima teaches wherein the touchscreen is configured to detect a third touch input, wherein the touchscreen is configured to change a shape of the displayed line element based on the third touch input (“As shown in FIG. 4E, in step S108, the CPU 201 allows the user to drag an arbitrary point on the straight-line object with the pen 103. …. As shown in FIG. 4F, the CPU 201 creates a curve around the control point while incorporating the amount of displacement of the pen 103, the viscosity attribute, and the sharpness attribute. The curve is displayed on the screen 102 by the image display 204” paragraph 0031);
wherein the touchscreen is configured to change the shape of the line element from a straight line to a curved line by shifting a section of the line element on which the drag was performed to the location of the endpoint of the dragging gesture (As shown in FIG. 4F, the CPU 201 creates a curve around the control point while incorporating the amount of displacement of the pen 103, Pagraph 0031);
wherein the dragging gesture is performed in a vertical direction (Fig. 4E dragging gesture is performed in vertical direction); and
wherein the touchscreen is configured to change the shape of the displayed line element based on an endpoint of the dragging gesture in the display area (As shown in FIG. 4F, the CPU 201 creates a curve around the control point while incorporating the amount of displacement of the pen 103, Pagraph 0031).
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise wherein the touchscreen is configured to detect a third touch input, wherein the touchscreen is configured to change a shape of the displayed line element based on the third touch input; wherein the touchscreen is configured to change the shape of the line element from a straight line to a curved line by shifting a section of the line element on which the drag was performed to the location of the endpoint of the dragging gesture wherein the dragging gesture is performed in a vertical direction; and wherein the touchscreen is configured to change the shape of the displayed line element based on an endpoint of the dragging gesture in the display area. One would have been motivated to make such a combination to allow a user create a desired curve easily. 
Agrawal teaches wherein the third touch input comprises a double-tap at a position of the line element and a dragging gesture, wherein the second tap of the double-tap is a pressing on the touchscreen, which is maintained during the dragging (“the digital illustration system may receive a command to move a single axial-line segment through an indication of some other suitable user interaction, such as a double-tap touch gesture of the single axial-line segment followed by a dragging motion.” Paragraph 0087 last sentence)
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise wherein the third touch input comprises a double-tap at a position of the line element and a dragging gesture, wherein the second tap of the double-tap is a pressing on the touchscreen, which is maintained during the dragging. One would have been motivated to make such a combination to prevent unintended user interaction with the line. 

As to dependent claim 9, Stearns further discloses wherein the line element is a multipoint line, wherein each point of the multipoint line comprises coordinates defining a position of the point in the display area, wherein the touchscreen is configured to detect a fifth touch input, and wherein the touchscreen is configured to select a point of the multipoint line and to change the coordinates of the selected point based on the fifth touch input (FIG. 2B an indicators 44 & 47showing multipoint line, i.e. x-axis and y-axis position).

As to dependent claim 10, Stearns further discloses wherein the graphical representation is a two-dimensional plot, in particular a line chart or a point chart, of the measurement signal (Fig. 1-2 oscilloscope that is displaying a waveform 14 in a two dimensional plot).

As to dependent claim 11, Stearns further discloses wherein the line element is a limit, a threshold and/or a marker line for the displayed measurement signal (“markers have different shapes to indicate whether the trigger is for a rising or falling wave that crosses the threshold indicated by the marker position” paragraph 0025.)

As to dependent claim 13, Stearns further discloses wherein the measurement device is any one of the following devices: an audio analyzer, an oscilloscope, a network analyzer, a power meter and/or volt meter, a receiver, a meter and/or counter, a signal and/or spectrum analyzer, a test and/or measurement device for broadcasting, a signal generator, a spectrum monitoring device, a wireless communications tester (“Examples of such instruments are oscilloscopes, spectrum analyzers, Logic Analyzers, Vector Signal Analyzers, Bit Error Rate Testers, and Network Analyzers” paragraph 0042).

Claims 14 and 19 reflect a method embodying the limitations of claims 1 and 9 therefore, the claims are rejected under similar rationale.

Claim 20 recites a computer program comprising a program code for performing the method of claim 14 when executed on a computer therefore, claim 20 is rejected under similar rationale of claim 14.


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. in view of Jaeger, Lund, Iijima et al., Agrawal et al., and Lipman et al. (US 20160182577 A1, hereinafter Lipman).

As to dependent claim 2, Stearn teaches the measurement device of claim 1, Stearns further teaches that the displays 10 can display line 24 and 28 in response to user touch input. However, Stearns does not appear to expressly teach wherein the first touch input is a swiping gesture on the display area.
Lipman teaches wherein the first touch input is a swiping gesture on the display area (“a first dash line displayed through a user interface corresponding to where the first swipe gesture occurred” paragraph 0002, Fig. 6B for example, line 626).
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise wherein the first touch input is a swiping gesture on the display area. One would have been motivated to make such a combination to increase user-friendliness,

Claim 15 reflects a method embodying the limitations of claim 2 therefore the claim is rejected under similar rationale.

Claims 5-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stearns et al. in view of Jaeger, Lund, Iijima et al., Agrawal et al., and Yamasaki (US 9201570 B2)
 
As to dependent claim 5, Stearns teaches the measurement device of claim 1, Stearns does not appear to expressly teach wherein the touchscreen is configured to detect a fourth touch input, wherein the touchscreen is configured to remove the line element after detecting the fourth touch input.
Yamasaki teaches wherein the touchscreen is configured to detect a third touch input, wherein the touchscreen is configured to remove the line element after detecting the fourth touch input (Fig. 11D the auxiliary indicator 54 is dragged to the end of the display area and make displayed auxiliary indicator hidden). Yamasaki also teaches when a drag manipulation is release, make displayed auxiliary indicator hidden in Fig. 4 S5-S6 - a person ordinary skill in the art would recognize that the programmer may choose to use any type of gesture to make the line hidden).
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise wherein the touchscreen is configured to detect a third touch input, wherein the touchscreen is configured to remove the line element after detecting the third touch input. One would have been motivated to make such a combination to increase user-friendliness,

As to dependent claim 6, Stearns teaches the measurement device of claim 5, Stearns does not appear to expressly teach wherein the fourth touch input comprises a pressing and dragging gesture starting at a position of the displayed line element on the display area and ending outside of the display area.
Yamasaki teaches wherein the fourth touch input comprises a pressing and dragging gesture starting at a position of the displayed line element on the display area and ending outside of the display area (Fig. 11D the auxiliary indicator 54  is dragged to the end of the display area and the indicator is hidden).
According, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stearns to comprise wherein the third touch input comprises a pressing and dragging gesture starting at a position of the displayed line element on the display area and ending outside of the display area. One would have been motivated to make such a combination to increase user-friendliness.

Claim 17 reflects a method embodying the limitations of claim 5 therefore the claim is rejected under similar rationale.
. 
Response to Arguments
Applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171